Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Ying discloses a 5G millimeter wave dual-polarized antenna module that comprises a compression module having a substrate a meta ground, feeding ports, ground layers, however, Ying fails to teach that antenna module comprises a metal ground and at least one antenna unit group are disposed in the substrate which partitions the substrate into a first region and a second region, a first ground layer conductive with the metal ground is disposed on a bottom surface of the substrate and having a first feed port and a second feed port below the second region and at least one antenna unit group includes disposed in the substrate, the at least one antenna unit group including a first antenna unit and a second antenna unit, the second antenna unit including a patch antenna and a probe, the patch antenna is-being parallel to the metal ground, the first antenna unit includes a first branch and a second branch connected to the first branch, the first branch being disposed in the first region in a height direction of the substrate and located on one side of the patch antenna, the second branch penetrating through a through hole in the metal ground, and an end of the second branch which is located away from the first branch is located in the second region and is conductive with the first feed port, the probe comprises includes a first part and a second part connected to the first part, the first part being disposed in the first region in a length direction of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845